Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okada, U.S. Patent 5,259,194 (hereinafter “Okada”). 
In Reference to Claim 1: 
Okada discloses A transaxle (Figure 3), comprising: a transaxle casing with a fluid sump (oil sump 100 and 101); an upper casing member (1) that is detachably joined to the transaxle casing at an upper portion of the transaxle casing; a hydrostatic transmission (See, Col 2. Lines 4-17) disposed in the transaxle casing; a reduction mechanism (See, Col. 3 lines 20-23) disposed in the transaxle casing; and at least one axle (9) disposed in the transaxle casing; wherein the upper casing member (See, 
In Reference to Claim 2: 
Okada further discloses wherein the first inner wall has a portion arranged at a position facing a gear surface of the rotation portion of the reduction mechanism, the portion being arranged to surround the rotation portion. (See, Figure 2 and 5 which illustrates that gear 9 faces the inner wall. 
In Reference to Claim 3: 
Okada further discloses a lower casing member (2)  joined detachably to the upper casing member (1) wherein each of the upper casing member and the lower casing member is includes a first and second bearing holding half portion for rotatably supporting a shaft that supports the rotation portion of the reduction mechanism. See, 
In Reference to Claim 4: 
Okada further discloses wherein the first inner wall is connected to the first bearing holding half portion of the upper casing member and extends along a side surface of the rotation portion of the reduction mechanism (See, Figure 5 which shows that the upper casing member supports on the inner wall the bearing associated with gear 18. 
In Reference to Claim 5: 
Okada further discloses  a second inner wall extending downward from the upper surface of the upper casing member parallel to the first inner wall; wherein the second inner wall is connected to the second bearing holding half portion of the upper casing member. See, Figure 5 which shows that the upper casing has a second inner wall that extends downward to support the bearing located in the center of the housing which is used to support the shaft of the gear associated with gear 19. 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the limitation of the casing housing have three inner walls wherein the third inner wall of the casing housing forms the air sump. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/           Examiner, Art Unit 3745                                                                                                                                                                                             /ABIY TEKA/Primary Examiner, Art Unit 3745